                   Case 2:20-cv-04527-DDP-JPR Document 26 Filed 06/10/21 Page 1 of 3 Page ID #:61



                          1    COX, WOOTTON, LERNER
                               GRIFFIN & HANSEN, LLP
                          2    Neil S. Lerner (SBN 134031)
                          3    nsl@cwlfirm.com
                               Arthur A. Severance (SBN 246691)
                          4    aseverance@cwlfirm.com
                               12011 San Vicente Blvd., Suite 600
                          5    Los Angeles, CA 90049
                               Telephone: 310-440-0020
                          6
                               Facsimile: 310-440-0015
                          7
                               Attorneys for Defendants
                          8    Global Transportation Services, Inc.,
                               Global Container Line, Inc.,
                          9    Odyssey International Services, Inc., and
                          10   Odyssey Logistics & Technology Corporation

                          11                        UNITED STATES DISTRICT COURT
                          12                       CENTRAL DISTRICT OF CALIFORNIA
                          13                                     WESTERN DIVISION
                          14   CONTINENTAL INSURANCE            )          Case No.: 2:20-cv-04527-DDP-
                               COMPANY, a corporation;          )          JPR
                          15   BLUESTEM GROUP, INC., a          )
                          16
                               corporation;                     )          Hon. Dean D. Pregerson
                                                                )
                          17                 Plaintiffs,        )          Stipulation to Continue Hearing
                                                                )          on Order to Show Cause
                          18          v.                        )
                                                                )
                          19   GLOBAL TRANSPORTATION            )
                               SERVICES, INC., a corporation;   )
                          20   GLOBAL CONTAINER LINE, INC., )
                          21
                               an entity of unknown form;       )
                               ODYSSEY INTERNATIONAL            )
                          22   SERVICES, INC., a corporation;   )
                               ODYSSEY LOGISTICS &              )
                          23   TECHNOLOGY CORPORATION, a )
 COX, WOOTTON,                 corporation; and DOE ONE through )
LERNER, GRIFFIN, &        24   DOE TEN;
   HANSEN, LLP
                                                                )
12011 SAN VICENTE BLVD.
        SUITE 600         25                                    )
    LOS ANGELES, CA
          90049
    TEL: 310-440-0020
                                             Defendants.        )
    FAX: 310-440-0015
                          26

                          27   ///
                          28   ///

                               Stipulation to Continue Hearing         1              Case No. 2:20-cv-04527-DDP-JPR
                   Case 2:20-cv-04527-DDP-JPR Document 26 Filed 06/10/21 Page 2 of 3 Page ID #:62



                          1           Plaintiffs Continental Insurance Company and Bluestem Group, Inc. and
                          2    Defendants Global Transportation Services, Inc., Global Container Line, Inc.,
                          3    Odyssey International Services, Inc., and Odyssey Logistics & Technology
                          4    Corporation hereby stipulate as follows:
                          5           1.     As previously indicated in the Notice of Settlement (ECF No. 24),
                          6    the parties have reached a settlement that resolves the entire case.
                          7           2.     The Court has scheduled a hearing on an Order to Show Cause Re
                          8    Dismissal for June 14, 2021, 10:00 a.m. (Order, May 12, 2021, ECF No. 25.)
                          9           3.     The parties have exchanged a draft settlement agreement and
                          10   anticipate that they will agree on language in the next few days.
                          11          4.     They estimate it will take as much as a week to fully execute the
                          12   agreement once they agree upon language.
                          13          5.     They further estimate it could take four to five weeks to complete
                          14   performance of the settlement agreement after it is executed and to submit a
                          15   stipulation for dismissal.
                          16          6.     The parties do not anticipate needing the Court’s assistance to
                          17   finalize and perform the settlement within that time frame.
                          18          7.     The only other time modification the parties have requested in this
                          19   matter was to extend the time for Defendants to respond to the Complaint (ECF
                          20   No. 15).
                          21          8.     The parties do not anticipate that the requested time modification
                          22   will have any effect on the case schedule.
                          23          9.     Therefore, the parties hereby stipulate to continue the hearing on the
 COX, WOOTTON,
LERNER, GRIFFIN, &        24   Order to Show Cause by six weeks, to July 28, 2021, at 10:00 a.m. or such date
   HANSEN, LLP
12011 SAN VICENTE BLVD.
        SUITE 600
    LOS ANGELES, CA
                          25   and time thereafter as may be convenient for the Court.
          90049
    TEL: 310-440-0020
    FAX: 310-440-0015
                          26   ///
                          27   ///
                          28

                               Stipulation to Continue Hearing          2             Case No. 2:20-cv-04527-DDP-JPR
                   Case 2:20-cv-04527-DDP-JPR Document 26 Filed 06/10/21 Page 3 of 3 Page ID #:63



                          1           10.    Accordingly, the parties respectfully request that the Court issue an
                          2    order continuing the hearing on the Order to Show Cause to July 28, 2021, at
                          3    10:00 a.m. or such date thereafter as may be convenient for the Court.
                          4    Dated: June 10, 2021                  COX, WOOTTON, LERNER,
                                                                     GRIFFIN & HANSEN, LLP
                          5

                          6                                          By: /s/ Arthur A. Severance
                                                                           Neil S. Lerner
                          7                                                Arthur A. Severance
                                                                           Attorneys for Defendants
                          8                                                Global Transportation Services, Inc.,
                          9                                                Global Container Line, Inc.,
                                                                           Odyssey International Services, Inc.,
                          10                                               and Odyssey Logistics &
                                                                           Technology Corporation
                          11

                          12   Dated: July 15, 2020                  GIBSON ROBB & LINDH LLP
                          13                                         By: /s/ Joshua E. Kirsch
                          14                                                Joshua E. Kirsch
                                                                            Attorneys for Plaintiffs
                          15                                                Continental Insurance Company and
                          16                                                Bluestem Group, Inc.
                          17

                          18

                          19

                          20

                          21

                          22

                          23
 COX, WOOTTON,
LERNER, GRIFFIN, &        24
   HANSEN, LLP
12011 SAN VICENTE BLVD.
        SUITE 600
    LOS ANGELES, CA
                          25
          90049
    TEL: 310-440-0020
    FAX: 310-440-0015
                          26

                          27

                          28

                               Stipulation to Continue Hearing          3             Case No. 2:20-cv-04527-DDP-JPR
